Order entered February 5, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01228-CV

                        TEXAS SOCCER FOUNDATION, Appellant

                                                V.

                         STING SOCCER FOUNDATION, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC- 1 7-07441

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated November 20, 2019,

we notified the Official Court Reporter for the 193rd Judicial District Court that the reporter’s

record was overdue and directed her to file the reporter’s record within ten days. By order dated

December 12, 2019, we granted Ms. Dobbins’ request to extend time to file the reporter’s record

and ordered the record filed by January 8, 2020. To date, the reporter’s record has not been filed.

       Accordingly, we ORDER Ms. Vielica Dobbins, Official Court Reporter for the 193rd

Judicial District Court, to file, within FIFTEEN DAYS of the date of this order, either (1) the

reporter’s record, or (2) written verification that appellant has not paid for or made arrangements

to pay for the reporter’s record. We notify appellant that if we receive verification appellant has
not paid for or made arrangements to pay for the reporter’s record, we will order the appeal

submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Dobbins that failure to comply with this order WILL result

in the Court taking such action as is necessary to have Ms. Dobbins comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Bridgett N. Whitmore
        Presiding Judge
        193rd Judicial District Court

        Vielica Dobbins
        Official Court Reporter
        193rd Judicial District Court

        All parties




                                                         /s/     ERIN A. NOWELL
                                                                 JUSTICE